PER CURIAM.
The appellant is an attorney who successfully prosecuted a paternity action against the appellee in the trial court, but was then denied an award of attorneys fees when his client married the appellee and asked that the action be dropped. In our view the legislature specifically contemplated such a situation when it enacted Section 742.091, Florida Statutes (1983):
If the mother of any child born out of wedlock and the reputed father shall at any time after its birth intermarry, the child shall in all respects be deemed and held legitimate, and upon the payment of all costs and attorney fees as determined by the court, the cause shall be dismissed and the bond provided for in § 742.021 shall be void. The record of the proceedings in such cases shall be sealed against public inspection in the interests of the child.
Accordingly, we reverse and remand for a determination of fees in accord with the above.
ANSTEAD, LETTS and GUNTHER, JJ., concur.